         Case 4:18-cv-05393-DMR Document 62 Filed 07/12/19 Page 1 of 3



 1   Lori E. Andrus (SBN 205816)
     ANDRUS ANDERSON LLP
 2   155 Montgomery Street, Suite 900
     San Francisco, CA 94104
 3   Telephone: (415) 986-1400
     Facsimile: (415) 986-1474
 4   lori@andrusanderson.com

 5   Attorney for Plaintiffs
 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                             OAKLAND DIVISION
10

11    JANE DOE,                                           Case No. 4:18-cv-05393-DMR
12
                       Plaintiff,
13                                                        DECLARATION OF LORI E. ANDRUS
                 v.                                       IN SUPPORT OF PLAINTIFF’S
14                                                        SUPPLEMENTAL BRIEFING IN
      STUART DINNIS,                                      SUPPORT OF MOTION FOR
15                                                        DEFAULT JUDGMENT
16                     Defendant.

17

18

19    I, Lori E. Andrus, do hereby declare and state as follows:
20          1.        I am a partner at law in the law firm of Andrus Anderson LLP. I am duly

21   admitted to practice before the courts of the State of California, including the United States

22   District Court for the Northern District of California.

23          2.        I make this declaration based on my personal knowledge of the facts contained

24   herein and if called as a witness I could and would competently testify thereto.

25          3.        I am familiar with Plaintiff’s Supplemental Briefing in Support of Motion for

26   Default Judgment and believe that the facts as set forth therein are true.

27          4.        Attached hereto as Exhibit A is a true and correct copy of Secretary of State

28   Statement of Information Form, SI-550, for Virgin America, Inc., filed January 17, 2017.

                                                    -1-                     Case No: 4:18-cv-05393-DMR
     ANDRUS DECLARATION ISO PLAINTIFF’S SUPPLEMENTAL BRIEFING ISO MOTION FOR DEFAULT JUDGMENT
         Case 4:18-cv-05393-DMR Document 62 Filed 07/12/19 Page 2 of 3



 1          5.        Attached hereto as Exhibit B is a true and correct copy of a printout of Stuart

 2   Dinnis’s imediaconnection.com account profile. The profile says “Dinnis now lives in San

 3   Francisco with his family” and was accessed from the internet on August 23, 2018.

 4          6.        Attached hereto as Exhibit C is a true and correct copy of Stuart Dinnis’s

 5   Instagram post captioned “doing laps,” posted on August 28, 2016 at “Fort Mason Park.”

 6          7.        Attached hereto as Exhibit D is a true and correct copy of Stuart Dinnis’s

 7   Instagram post captioned “The GG on my morning run,” posted on August 28, 2016 at “Fort

 8   Mason Center, Festival Pavillion (pier 3).”

 9          8.        Attached hereto as Exhibit E is a true and correct copy of Stuart Dinnis’s tweet

10   from October 29, 2016 in San Francisco.

11          9.        Attached hereto as Exhibit F is an email conversation between Stuart Dinnis and

12                                         . Page 3 identifies Stuart Dinnis’s cell phone number as “+1

13                ,” which contains a San Francisco/Bay Area area code.

14          10.       Attached hereto as Exhibit G is a true and correct copy of news release entitled

15   “Alaska Air Group to Acquire Virgin America, Creating West Coast’s Premier Carrier,” dated

16   April 4, 2016.

17          11.       Attached hereto as Exhibit H is a true and correct copy of the

18                                                     and identified as Bates VX00083 – VX00100.

19          12.       Attached hereto as Exhibit I is a true and correct copy of the email sent by Stuart

20   Dinnis to                  and                    on October 29, 2016.

21          13.       I declare under penalty of perjury that the foregoing is true and correct and that

22   this declaration was executed at San Francisco, California.

23

24

25

26

27

28

                                                     -2-                     Case No: 4:18-cv-05393-DMR
     ANDRUS DECLARATION ISO PLAINTIFF’S SUPPLEMENTAL BRIEFING ISO MOTION FOR DEFAULT JUDGMENT
        Case 4:18-cv-05393-DMR Document 62 Filed 07/12/19 Page 3 of 3



 1
       Dated: July 12, 2019                         Respectfully submitted,
 2

 3

 4                                                          /s/ Lori E. Andrus
                                                              Lori E. Andrus
 5
                                                    Lori E. Andrus (SBN 205816)
 6                                                  ANDRUS ANDERSON LLP
 7                                                  155 Montgomery Street, Suite 900
                                                    San Francisco, CA 94104
 8                                                  Telephone: (415) 986-1400
                                                    Facsimile: (415) 986-1474
 9                                                  lori@andrusanderson.com
10
                                                    Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -3-                    Case No: 4:18-cv-05393-DMR
     ANDRUS DECLARATION ISO PLAINTIFF’S SUPPLEMENTAL BRIEFING ISO MOTION FOR DEFAULT JUDGMENT
